DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
3.	Claims 2-7 are objected to because of the following informalities:  Claim 2, which the other claims are dependent upon, and Claim 6 recites the structures of linking groups for L4.  Several problems exist in the structures.  
Firstly, the asterisks (*) need to be bigger and clearly shown in the structures.  
Secondly, the claims need to recite that the straight lines indicate bonding to the -N(Ar17)(Ar18) group (as straight lines in chemical structures normally indicate methyl groups).
	Appropriate corrections are required.

Allowable Subject Matter
4.	Claims 2-7 are currently objected to due to minor informalities (as stated above), but would be allowable if amended to overcome the objection.
The closest prior art is provided by Hu et al. (US 5,891,587 A), which discloses compounds of the following form:

    PNG
    media_image1.png
    123
    167
    media_image1.png
    Greyscale

(line 15, col. 5) where Ra-c are the following:

    PNG
    media_image2.png
    650
    179
    media_image2.png
    Greyscale

(line 40, col. 5).  An embodiment is disclosed:

    PNG
    media_image3.png
    503
    722
    media_image3.png
    Greyscale

(col. 23).  However, it is the position of the Office that neither Hu et al. singly nor in combination with any other prior art provides sufficient motivation to produce the compounds of Applicant’s formula (7), particularly in regards to the nature of L4 in combination with the Ar17-18 groups.

Conclusion

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY YANG/Primary Examiner, Art Unit 1786